Citation Nr: 1211513	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-36 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a wrist disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to an initial compensable evaluation for residuals of a fracture of the left 5th toe.

7.  Entitlement to an initial compensable evaluation for pseduofolliculitis barbae.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1999 to January 2005, with additional active duty training from November 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans (VA) Regional Office (RO). 

The Board notes that the issues of entitlement to service connection for a psychological condition due to Iraq conflict, nausea, sciatic nerve impairment and hearing loss were also developed for appellate review; however, service connection for each of these disorders was ultimately granted by the RO.  Specifically, in a November 2010 Decision Review Officer Decision, the RO granted service connection for the following:  major depressive disorder with psychotic features; gastroesphageal reflux disease with nausea; sciatic nerve impairment of the left lower extremity; and bilateral hearing loss.  Therefore, these issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims. 

In an October 2007 VA Form 9, the Veteran indicated that he wanted a Travel Board hearing at the RO before a member of the Board.  A subsequent October 2007 VA Form 9 was submitted by the Veteran's former representative but the request did not specify whether the Veteran wanted any type of hearing.  In June 2008 correspondence to the Veteran, the RO acknowledged the receipt of each VA Form 9 and informed the Veteran that it assumed that he desired a BVA hearing at the local office.  The RO further stated that if the Veteran did not want such a hearing he was requested to notify the RO as soon as possible.  There is no indication in the claims file that the requested hearing has been scheduled or that the Veteran withdrew his request.  In fact, the evidence of record suggests that the Veteran still desires to testify at a hearing before the Board.  In this respect, in a December 2011 VA Form 646, the Veteran's representative indicated that "the Veteran will provide testimony and explanations" as to why he is entitled to higher disability ratings and in support of his claims for service connection.         

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). Therefore, since the RO schedules Travel Board hearings, this matter must be remanded to the RO to schedule the requested Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the usual procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


